DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 1 recites “the alumina support is calcined up to a temperature of about 650°C to form substantially gamma alumina and subsequently calcined to a temperature from about 800°C to about 1050°C to form more than 80% of combination of delta and gamma alumina and less than 20% theta alumina”, but such limitation is not described in the original disclosure.   Instead, the specification describes alumina support being calcined at temperature of about 800-1000 ºC to obtain an alumina support comprising “essentially delta alumina”, which means the  alumina support comprises delta alumina in an amount greater than greater than about 95 weight percent (can be 100%), while any remaining crystallites of alumina may be present in the form of theta alumina or gamma alumina, and no greater than about 5 weight percent  of theta alumina (see published application US20210053034 para. [0030], [0032]- [0033]).    All claim 1’s depending claims 2-10 are rejected for same reasons.   Furthermore, claim 21 recites “the catalytic composite comprises a halogen component up to 6 weight percent of the catalytic composite”, but such limitation is not described in the original disclosure.  Rather specification only describes 0.01% to 6% by weight of halogen component in the catalytic composite alumina (see published application US20210053034 para. [0026]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 and 7-10 are rejected under 35 U.S.C. 103 as obvious over Uzio (US6498280) alone, or in view of Liu (CN108855024A) (for applicant’s convenience, Machine translation has been provided hereof for citations).
Uzio teaches a dehydrogenation catalyst composite comprising a support, at least one metal preferably selected from noble metals from groups 8, 9 or 10 and preferably platinum; at least one group 14 metal is selected from tin, germanium and lead, preferably tin; at least one alkali or alkaline-earth metal (col. 4 lines 7-36, claim 1, 6).   Uzio also specifically discloses the catalyst comprising delta alumina as support and Pt, tin and lithium (example 1-4). 
Regarding claim 1, Uzio does not expressly teach the alumina support having an X-ray diffraction pattern comprising at least three 2ө diffraction angle peaks between 32.0° and 70.0°, wherein a first 2ө diffraction angle peak is at 32.7°±0.4°, a second 2ө diffraction angle peak is at 50.8°±0.4°, and a third 2ө diffraction angle peak is at 66.7°±0.8°, and wherein the second 2ө diffraction angle peak has an intensity of less than about 0.06 times the intensity of the third 2ө diffraction angle peak,  or the alumina support being calcined to up to a temperature of about 650 ºC to form substantially gamma alumina and subsequently calcined to a temperature from about 800 ºC to about 1050 ºC to form more than 80% of combination of delta and gamma alumina and less than 20% of theta alumina. 
As for the claimed “the alumina support being calcined to up to a temperature of about 650 ºC to form substantially gamma alumina and subsequently calcined to a temperature from about 800 ºC to about 1050 ºC”, this is a product process limitation, such calcining temperature of up to 650 ºC is used to form a gamma alumina support as intermediate product, then subsequently calcined about 800 ºC to about 1050 ºC  is only used to obtain a final alumina support having  more than 80% of combination of delta and gamma alumina and less than 20% of theta alumina.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See § MPEP 2113).  In this case, Uzio already teaches an identical delta alumina, apparently comprising close to 100% of delta alumina and 0% of gamma alumina (i.e. more than 80% combination of delta alumina and gamma alumina), and less than 20% of theta alumina as that of instant application as discussed above.
Since Uzio already teaches an identical alumina support as that of instant claimed, therefore, identical X-ray diffraction pattern, i.e. an identical X-ray diffraction pattern having identical peaks and corresponding identical intensities with such peaks as that of instantly claimed would be expected. 
Liu teaches alumina carrier being calcined under 850 to 900 ºC to obtain delta-alumina carrier (para. [0018], [0032], [0033], example 1-3), i.e. a final delta alumina carrier having more than 80% of combination of delta alumina and gamma alumina, and less than 20% by weight of theta alumina. 
It would have been obvious for one of ordinary skill in the art to adopt calcining temperature of 850 to 900 º C to obtain delta-alumina carrier as shown by Liu to practice the delta-alumina of Uzio because by doing so can help provide a delta-alumina carrier having fewer surface-active groups and high mechanical strength thus improve the catalytic activity of the unit metal active site as suggested by Liu (para. [0032], [0033]).   Since Liu disclosed final alumina carrier being same or substantially the same as that of   instantly claimed, therefore, it would have been obvious for one of ordinary skill in the art to expect that such same or substantially the same  alumina carrier  as that of instantly claimed would have same or substantially the same X-ray diffraction patter, i.e. having a same  X-ray diffraction pattern comprising at least three 2ө diffraction angle peaks between 32.0° and 70.0°, wherein a first 2ө diffraction angle peak is at 32.7°±0.4°, a second 2ө diffraction angle peak is at 50.8°±0.4°, and a third 2ө diffraction angle peak is at 66.7°±0.8°, and wherein the second 2ө diffraction angle peak has an intensity of less than about 0.06 times the intensity of the third 2ө diffraction angle peak as that of instantly claimed. 
Regarding claim 2-5,  Uzio already teaches an identical alumina support comprising more than 80% by weight of combination of delta alumina and gamma alumina and less than 20% theta alumina as that of instant application, therefore, identical X-ray diffraction pattern as that of instantly claimed, i.e. an  identical X-ray diffraction pattern having identical highest third 2ө diffraction angle peak, first 2ө diffraction angle being an intensity of 0.3 to 0.7 of the third 2ө diffraction angle peak intensity, having a single peak between the diffraction angles (2ө) of 50°±0.4° to 52°±0.4°, having a peak splitting between the diffraction angles (2ө) of about 43°±0.4° to about 49°±0.4°  as that of instantly claimed  would be  expected.  Furthermore, Liu also discloses  final alumina carrier being same or substantially the same as that of   instantly claimed, therefore, it would have been obvious for one of ordinary skill in the art to expect that such same or substantially the same  alumina carrier as that of instantly claimed would have same or substantially the same X-ray diffraction patter, i.e. having a same  X-ray diffraction pattern having same highest third 2ө diffraction angle peak, first 2ө diffraction angle being an intensity of 0.3 to 0.7 of the third 2ө diffraction angle peak intensity, having a single peak between the diffraction angles (2ө) of 50°±0.4° to 52°±0.4°, having a peak splitting between the diffraction angles (2ө) of about 43°±0.4° to about 49°±0.4° as those of instantly claimed. 
Regarding claim 6, Uzio teaches delta alumina having a specific surface area of 130 m2/g (example 1).  Alternatively, Uzio also discloses the catalyst support supports are preferably transition aluminas or silicas with a specific surface area in the range 25 to 300 m2 /g, preferably in the range 80 to 200 m2 /g, wherein such specific surface area overlapping with that of instantly claimed surface area thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 7, Uzio also discloses the noble metal from group 8, 9, 10 elements content in the range 0.01% to 5% by weight with respect to the total catalyst weight, group 14 element content in the range 0.005% to 3% by weight with respect to the total catalyst weight, while the alkali metal content in the range 0.05% to 3% by weight with respect to the total catalyst weight (col. 4 lines 14-37, claim 4).  Uzio also specifically discloses 0.30% or 0.31% by weight of Pt, 0.33% or 0.32% by weight of tin, 0.35% or 0.60% by weight of lithium (example 1-4). 
Regarding claim 8 and 10, Uzio already teaches such limitation. 
Regarding claim 9, Uzio further discloses the alkali metal selected from lithium, sodium, potassium and cesium, preferably being potassium (col. 4 lines 29-32).   Alternatively, it would have been obvious for one of ordinary skill in the art “obvious to try” potassium for providing needed alkali metal element to the catalyst composition because choosing potassium from a finite number of identified, predictable solutions (i.e. from lithium, sodium, potassium and cesium) with a reasonable expectation of success (see MPEP 2143 KSR). 
Claim 21 is rejected under 35 U.S.C. 103 as obvious over Uzio (US6498280) alone, or in view of Liu (CN108855024A) (for applicant’s convenience, Machine translation has been provided hereof for citations) as applied above, and further in view of Jo (WO2018/097701) (for applicant’s convenience, English equivalent US2019/0232255 has been used for citations. 
Uzio alone or in view of Liu has been described as above. 
Regarding claim 21, Uzio alone or in view of Liu does not expressly teach the catalyst comprising up to 6% by weight of halogen component. 
Jo teaches 0.1% to 3% by weight of halogen component can be included in such dehydrogenation catalyst composite (para. [0035]). 
It would have been obvious for one of ordinary skill in the art to adopt such content of halogen component in the dehydrogenation catalyst for help providing a catalyst having controlled coke formation, desired regeneration of coked catalyst and catalyst activity as suggested by Jo (para. [0035]). 
Terminal Disclaimer
The terminal disclaimer filed on 08/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No.  11000832, 10737244 and 10646855 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed on 08/12/2022 have been considered but are moot in view of current rejections.
In response to applicant’s arguments about Liu disclosed calcining stage being different as compared that of instantly claimed first being calcined up to 650 ºC, then calcining to about 800 to 1050 ºC, first of all, such calcining temperature are product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See § MPEP 2113).  In this case, Uzio already teaches an identical delta alumina, apparently comprising close to 100% of delta alumina and close to 0% of gamma alumina, close to 0% of theta alumina, i.e. more than 80% combination of delta alumina and gamma alumina, and less than 20% of theta alumina as that of instant application as discussed above.   Liu further teaches alumina carrier being calcined under 850 to 900 ºC to obtain delta-alumina carrier (para. [0018], [0032], [0033], example 1-3), i.e. close to 100% of delta-alumina, close to 0% of gamma alumina, close to 0% of theta alumina, which reads onto the claimed combination of delta and gamma alumina being more than 80%, and less than 20% of theta alumina. Since both Uzio and  Liu disclosed final alumina carrier being same or substantially the same as that of   instantly claimed, therefore, it would have been obvious for one of ordinary skill in the art to expect that such same or substantially the same  alumina carrier  as that of instantly claimed would have same or substantially the same X-ray diffraction patter, i.e. having a same  X-ray diffraction pattern comprising at least three 2ө diffraction angle peaks between 32.0° and 70.0°, wherein a first 2ө diffraction angle peak is at 32.7°±0.4°, a second 2ө diffraction angle peak is at 50.8°±0.4°, and a third 2ө diffraction angle peak is at 66.7°±0.8°, and wherein the second 2ө diffraction angle peak has an intensity of less than about 0.06 times the intensity of the third 2ө diffraction angle peak as that of instantly claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732